*962RESOLUCIÓN
Evaluada la Réplica a Resolución fechada 4 de agosto de 2017, presentada por el Ledo. Luis Roberto Santos Báez, el Tribunal se da por enterado. Se ordena la suspensión provisional de éste del ejercicio de la abogacía. Asimismo, se le ordena que nos mantenga informados sobre el estado del procesamiento penal que obra en su contra en el caso U.S. vs. Santos Báez, Criminal No. 16-CR-062 (JAG). Se le apercibe que, de ser hallado culpable, procederá su suspen-sión indefinida de la profesión legal.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(.Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina